


Exhibit 10.12

 

Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2

 

[g17732lc01i001.jpg]

[g17732lc01i002.jpg]

 

Work Statement NB-2

 

This Work Statement NB-2 is entered into as of February 21, 2013 pursuant to
Section 2.1 of the Clinical Trial Services Agreement dated as of March 29, 2011,
by and between Radius Health, Inc. (“Radius”) and Nordic Bioscience Clinical
Development VII A/S (“NB”) (the “Agreement”).  Capitalized terms used in this
Work Statement NB-2 and not defined in this Work Statement NB-2 are used with
the meanings ascribed to them in the Agreement.  This Work Statement NB-2 is
attached to and becomes, upon execution by both parties below, a part of the
Agreement, and sets forth the specific terms and conditions relating to the
Services and Deliverables described herein.

 

In consideration of the mutual promises contained in the Agreement and for other
good and valuable consideration the receipt and adequacy of which each of the
parties does hereby acknowledge, the parties hereby agree to the terms of this
Work Statement NB-2 entitled: BA058-05-007 “A Randomized, Double-Blind, Placebo
Controlled, Phase 2 Study of BA058 Administered as a Coated Transdermal
Microarray Delivery System (BA058 Transdermal) in Healthy Postmenopausal Women
with Osteoporosis.”

 

This Work Statement NB-2 contains the following Attachments, each of which is
made a part hereof:

 

Attachment A — Specifications/Key Assumptions/Services/Division of
Responsibilities/Timeline Specifications

 

Attachment B — Budgets, Fees, Pass-through Costs, and Payment Schedule

 

Attachment C — Materials Provided by Either Party

 

Attachment D — Core Team Members/Key Personnel

 

Attachment E — Protocol or Protocol Summary

 

Attachment F — Reports and Information Management/Regular Meetings

 

Attachment G — Special Insurance

 

Attachment H - Transfer of Obligation

 

Attachment I — Clinical Trial Agreement Template

 

Attachment K -  Indemnity Letter Template

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Work Statement NB-2 intending
it to take effect as an instrument under seal as part of the Agreement as of
February 21, 2013.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

By:

/s/ B. Nicholas Harvey

 

By:

/s/ Bente Juel Riis

 

 

 

 

 

Name:

B. Nicholas Harvey

 

Name:

Bente Juel Riis

 

 

 

 

 

Title:

Chief Financial Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

Date:

February 21, 2013

 

Date:

February 21, 2013

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment A

 

Specifications/Key Assumptions/Services/Division of Responsibilities/Timeline
Specifications

Study Assumptions

 

Radius Health, Inc.

Protocol:  BA058-05-007, “A Randomized Double-Blind, Placebo Controlled, Phase 2
Study of BA058 Administered as a Coated Transdermal Microarray Delivery System
(BA058 Transdermal) in Healthy Postmenopausal Women with Osteoporosis”

 

Protocol Number

 

BA058-05-007

Number of active Sites:

 

9

Denmark

 

3

Estonia

 

1

Poland

 

2

 

 

 

USA

 

3

Back-up: 3 in Czech, 1 in Lithuania, 1 in Romania, Hong Kong

 

6

Number of Patients to be Screened:

 

500

Number of Patients to Enroll:

 

250

Enrollment Period:

 

See below

Treatment Period:

 

6 months

Safety Follow up Period

 

1 month

Visits per Completed Subject:

 

11

Nordic Involvement

 

19 months

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Clinical Trial Timeline

 

BA058-05-007 Milestones

 

Estimated
Timelines

 

Nordic start study activity

 

1 April 2012

 

Regulatory Submissions

 

31 May 2012

 

First Regulatory Approval; estimated

 

26 July 2012 (non-US sites)

 

Last Regulatory Approval: estimated

 

1 October 2012 (Hong Kong)

 

IMP ready at EU sites

 

22 October 2012

 

First Patient screened

 

15 August  2012

 

First Patient Randomized at EU sites

 

22 October 2012

 

Last Patient Randomized

 

3 January  2013

 

Treatment Period

 

6m + 1m

 

Last Patient last treatment

 

15 July  2013

 

Last Patient Last Study Visit

 

15 August 2013

 

Database Lock

 

15 Sept 2013

 

Locked Database Transfer to Sponsor

 

15 Sept 2013

 

Site Close-out Visits

 

Oct 2013

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment B

 

Budgets, Fees, Pass-through Costs, and Payment Schedule*

 

BA058-05-007 Draft Protocol Synopsis (Synopsis BA058-05-007 DRAFT 14Mar12.doc)

 

Sponsor:

 

Radius Health, Inc.

 

 

Protocol ID:

 

BA058-05-007

 

 

Development Phase:

 

II

 

 

Disease:

 

Osteoporosis

 

 

Total # of Randomized Subjects (CCBR):

 

250

 

Numbers are adjusted for 7.5 % overall drop out (DO) = 231

PK/PD Study; *samples for BA058 on 250 subjects, samples for s-calcium on 250
subjects:

 

All

 

Adjusted for Drop Out

ECG pre-and post dose:

 

All

 

Adjusted for Drop Out

Bone Biopsy:

 

None

 

 

Expected Date of FPFV:

 

Q3-2012

 

 

Expected Length of Recruitment (months):

 

See above

 

 

Treatment Duration (months):

 

6 + FU (1 month)

 

 

Number of visits:

 

11

 

 

Number of Active Sites:

 

9

 

 

 

Page 1 of 2

 

 

RADIUS

 

 

BA058-05-007

 

 

Protocol 24 May 2012

 

 

Cost Proposal Version 24 January 2013

 

 

 

 

 

Sponsor:

 

 

Protocol ID:

 

BA058-05-007

Development Phase:

 

II

Disease:

 

Osteoporosis

Total # of Randomized Subjects:

 

250

PK Study

 

250

ECG pre- and 30 minutes post dose

 

185

ECG pre- and 60 minutes post dose

 

46

Bone Biopsy

 

0

Renal CT

 

0

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Total Budget 

 

EURO

 

Clinic Activities (randomized and completed) (CCBR) (adjusted for 7.5% DO rate)

 

[*]

 

CRO Activities (Nordic Bioscience) (risk based monitoring, 231 subjects)

 

[*]

 

Central Lab Fee (Synarc Lab) (based on 7.5% DO rate, not include shipment, est
Euro 400,000)

 

[*]

 

Calcium and Vitamin D supplement (purchased locally)

 

[*]

 

Extra patient visits due to drug supply delay

 

[*]

 

Total Budget (Euro)

 

3,601,718

 

 

 

 

USD

 

Central Imaging Reading (Synarc Imaging) (based on 7.5% DO rate, not include
shipment, est USD 6,000)

 

257,853

 

Total Budget (USD)

 

257,853

 

 

Pass through Cost

 

EURO

 

Containers for 24-h urine collection

 

Included

 

Local Hematology Test’s

 

Included

 

Advertisement

 

Included

 

Monitoring Travel Expenses & Accommodations/ other travels

 

Included

 

Shipments of imaging and labs

 

Not included

 

Translation

 

Included

 

Investigator Meeting (TC)

 

Included

 

Submission Fee to ERC and CA

 

Not included

 

eCRF

 

Not included

 

Data Monitoring Committee

 

Not included

 

Patient insurance

 

Not included

 

Annual reports to the FDA

 

Not included

 

External advisory Board

 

Not included

 

Statistical Data analysis and Clinical Study Report

 

Not included

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

The Cash budget is Euro 3,601,718 and USD 257,853 = USD 4,940,086 with exchange
rate 1.30.

 

The Bonus Equity Payment Amount budget is = USD 2,919,945.

 

The Cash budget will be paid as follows:

 

Euro

 

 

 

3,601,718

 

upfront

 

 

 

[*]

 

Enrollment (250)

 

[*]

 

[*]

 

treatment

 

[*]

 

[*]

 

Rest

 

 

 

[*]

 

USD

 

 

 

257,853

 

upfront

 

 

 

[*]

 

Enrollment (250)

 

[*]

 

[*]

 

treatment

 

[*]

 

[*]

 

Rest

 

 

 

[*]

 

 

·                  Euro 697,129 of the Euro cash budget and USD 51,571 of the
USD cash was paid at signing of the LOI.

·                  During enrollment Euro [*] and USD [*] will be paid per
randomized patient at CCBR sites for total Euro [*] and USD [*] based on 250
patients

·                  After enrollment Euro [*] and USD [*] will be paid on a
monthly basis over [*] months starting after patient randomization is completed
for total Euro [*] and USD [*]

·                  The balance of the Euro and USD cash budget of Euro [*] and
USD [*] will be paid when the database is locked and transferred to and accepted
by Radius.

 

The Equity budget will be paid in concert with the cash payment after the same
model as for Work Statement NB-1 under a separate Stock Issuance Agreement
modeled on the Amended and Restated Stock Issuance Agreement entered into by the
parties as of May 16, 2011.

 

Pass through costs will be invoiced on a 3-monthly basis.

 

The pricing specified in this Budget is calculated based upon 231 subjects
randomized and completed but will be adjusted for the number of completed
patients  less than 231 subjects on a fully pro rata basis for the Clinic
Activities Fee, the Central Lab Fee and the Central Imaging Reading Fee.
However, the Cash Budget shall be reduced by an amount of Euro [*] per subject
and the Bonus Equity Payment Amount shall be reduced by an amount of USD [*] per
subject for Clinic Activities not performed at CCBR sites for any patients
enrolled in the United States. Such reductions to be applied in pro rata
installments to monthly payments after patient randomization is completed.  
Otherwise, all pricing will be adjusted on a pro rata fashion to reflect the
actual study activities completed by the study subjects.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment C

 

Materials Provided by Either Party

 

Trial Activities & Delegation of Responsibilities

 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Sponsor & Service provider Governance

 

 

 

 

 

 

CCBR - Radius Governance Committee

 

ü

 

ü

 

Sponsor and Service provider will responsible for creating an Executive
Governance Committee to oversee program strategy and implementation.

Clinical Trial Joint Development Team

 

ü

 

ü

 

Sponsor and Service provider will appoint members of the clinical trial joint
development team to implement the clinical study.

 

 

 

 

 

 

 

Regulatory

 

 

 

 

 

 

IND/CTA Preparation

 

R

 

ü

 

Sponsor will be responsible to create all IND and CTA submission documents.
Service provider will be responsible for any required translations for the CTA.

FDA IND Submission & Updates

 

 

 

ü

 

Sponsor will be responsible for all FDA submissions.

CTA Submissions & Updates

 

ü

 

A

 

Service provider will be responsible for all CTA submissions. Sponsor approval
of the submissions is required prior to submission.

Health Authority, EC, IRB Queries & Response

 

ü

 

ü

 

Sponsor and Service provider will be responsible to provide responses to Health
Authority, Ethics Committee, and IRB queries, if necessary.

EUDRACT Registration

 

ü

 

ü

 

Sponsor will be responsible to register the clinical study to obtain an EUDRACT

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

number and service provider will create the XML file for submission.

Investigator’s Brochure

 

 

 

ü

 

Sponsor will be responsible to create the Investigator Brochure and any updates.

Clinical Study Protocol

 

R

 

ü

 

Sponsor will be responsible to create the study protocol, and any amendments, if
necessary. Service provider will be responsible to review the study protocol and
any amendments, if necessary.

Clinical Study Extension Protocol

 

R

 

ü

 

Sponsor will be responsible to create the Extension study protocol, and any
amendments, if necessary. Service provider will be responsible to review the
Extension study protocol and any amendments, if necessary.

Informed Consent Form (ICF, PIS)

 

ü

 

R

 

Service provider will be responsible to create the Informed Consent Documents
and/or Patient Information Sheets. Sponsor will be responsible to review the ICF
or PIS.

Ethics Committees/IRB Submissions & Updates

 

ü

 

 

 

Service Provider will be responsible for all country and site Ethics Committees
and/or local IRBs submissions.

FDA SAE Submission & Follow Up(s)

 

 

 

ü

 

Sponsor will be responsible for FDA SAE submissions. See Health Authority
reporting in Safety and Pharmacovigilance

Health Authority SAE Submissions & Follow Up(s)

 

ü

 

A

 

Service provider will be responsible for all Health Authority SAE submissions
except FDA. Sponsor will be responsible for approving the HA submissions. See
Health Authority reporting in Safety and Pharmacovigilance

Legal representative (if required)

 

ü

 

 

 

Service provider will be responsible to provide Legal Representative services,
on behalf of the sponsor, if required by local regulation.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Regulatory & Study Documents translations

 

ü

 

 

 

Service provider will be responsible to provide all necessary document
translations for regulatory and study documents.

Clinicaltrials.gov registration & management

 

 

 

ü

 

Sponsor will be responsible to register the clinical study on clinicaltrials.gov
and manage the status of the study as required by regulation.

Clinical Trial Materials

 

 

 

 

 

 

BD Pen II Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture to BD Pen injection device

BA058 80 mcg Cartridge Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture the BA058 80 mcg cartridges.

BA058 50 mcg, 100 mgc, and 150 mcg Microneedle Patch Manufacture

 

 

 

ü

 

 

BA058 Placebo Microneedle Patch Manufacture

 

 

 

ü

 

Sponsor will be responsible to manufacture the BA058 placebo patches.

BA058/placebo transdermal patch and application tools

 

 

 

ü

 

 

Qualified Person for Drug Release

 

 

 

ü

 

Sponsor will be responsible to provide a Qualified Person (QP) for drug release
in the EU, if necessary.

Study Drug Shipping

 

 

 

ü

 

Sponsor will be responsible for shipping study drug to the study centers.

Package Clinical Trial Materials

 

 

 

ü

 

Sponsor will be responsible to package the clinical trial material, including
payment of any third party costs related to packaging.

Vitamin D & Calcium

 

ü

 

 

 

Service provider will be responsible to procure the Vitamin D & Calcium required
to be taken concomitantly during the study.

Country specific labels

 

ü

 

ü

 

Sponsor will be required for labeling the

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

study drug kits. Service provider will be responsible to provide label
translation and review label prior to packaging.

Instructions for Use - BA058 BD Pen

 

R

 

ü

 

Sponsor will be responsible to create and provide an Instructions for Use for
the BA058 BD Pen in English. Service provider will be responsible for
translating the Instructions for Use, as required by local regulations.

BD 31g 8mm Needles

 

 

 

ü

 

Sponsor will be responsible to procure and supply the BD 31g 8 mm needles for
use with the BA058 cartridges and pens.

Sharps containers

 

ü

 

 

 

Service provider will be responsible to provide each patient with a sharps
container for disposal of study needles.

Alcohol Swabs

 

ü

 

 

 

Service provider will be responsible to provide each patient with alcohol swabs.

Tote Bags/Coolers

 

ü

 

 

 

Service provider will be responsible to provide each patient with tote bags and
coolers.

Study Drug Release & Distribution (IVRS)

 

 

 

ü

 

Sponsor will be responsible to release study drug and distribute to clinical
study sites. The sponsor will be responsible to contract an IVRS vendor.

Study Drug Reconciliation — Patient, Site, & Study

 

ü

 

R

 

Service provider will be responsible to perform drug accountability during the
clinical study. Each study cartridge and transdermal foil pouch and vitamin D
and calcium tablet will need to be accounted for during and at the end of the
study for each patient at every clinical site. The patient and site drug
reconciliation documentation will be sent to the sponsor for review on a regular
basis.

Study Drug Destruction

 

 

 

ü

 

Sponsor will be responsible for final study drug destruction.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Study Drug: Import Broker, License & Requirements

 

 

 

ü

 

Sponsor will be responsible to provide all information necessary to import the
study drug and clinical trial materials, as needed. Sponsor will be responsible
to contract with a local customs or import broker to facilitate the import of
clinical trial materials, if necessary.

Proforma Invoice

 

 

 

ü

 

Sponsor will be responsible to create the proforma invoices for importing study
drug. Sponsor will be responsible to provide necessary information to complete
the proforma invoice.

Clinical Trial Conduct

 

 

 

 

 

 

Data Safety Monitoring Board

 

 

 

ü

 

Sponsor will be responsible to create a Data Safety Monitoring Board for the
clinical study.

Clinical Trial Project Plan

 

ü

 

A

 

Service provider will be responsible for developing a Clinical Trial Project
Plan to identify the goals, objectives, timelines, milestones, organization
chart, vendor list (including roles & responsibilities), and budget forecast and
tracking for the clinical study. The Sponsor will be required to approve the
clinical trial project plan prior to screening.

Clinical Trial Budget Forecasting & Tracking

 

ü

 

R

 

Service provider will be responsible for forecasting and tracking the trial
expense and reporting to the Sponsor on a monthly basis.

Clinical Trial Insurance

 

 

 

ü

 

Sponsor will be responsible for obtaining and maintaining insurance for the
clinical trial. Sponsor will be responsible to provide proof of insurance to the
Service provider, as required.

Medical Monitoring

 

ü

 

R

 

Service provider will be responsible for medical monitoring. Sponsor will review
Service provider’s performance and may

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

request adjustments.

Vendor Management - Labs, X-ray, Dexa,

 

ü

 

 

 

Service provider will be responsible for qualifying, contracting, payment for
services, data collection, and quality and compliance for any service contracted
out by the Service provider.

Vendor Management - PK, Antibody, Drug Manufacture/Package, IVRS, EDC

 

 

 

ü

 

Sponsor will be responsible for the vendor management of the PK sampling,
Antibody testing, and Study drug manufacture, packaging, and/or procurement.

Vendor Payments

 

ü

 

ü

 

Sponsor and Service provider will be responsible to pay third party vendors to
whom they have contracted required study services.

Patient Recruitment, Screening, Enrollment

 

ü

 

R

 

Service provider will be responsible for patient recruitment, screening, and
enrollment. Service provider will provide, until enrollment completes, the
Sponsor with a weekly update of cumulative number of patients recruited,
cumulative number screened, number screened within the reporting week, number
screened but not enrolled, number failed screening, and number enrolled.

Site Selection

 

ü (ex-US)

 

ü (US)

 

Service provider will be responsible for site identification and selection for
participation in the clinical study. Sponsor will be responsible for approving
the list of sites identified by the Service provider.

Site Management

 

ü

 

 

 

Service provider will be responsible for site management activities.

Site Confidentiality Agreements

 

ü (ex-US)

 

ü (US)

 

Service Provider will be responsible to collect Site Confidentiality agreements
prior to communicating any study specific information. A copy of the CDA

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

will be sent to the Sponsor upon execution of the document..

Site Contract/Agreement

 

ü (ex-US)

 

ü (US)

 

Service Provider will be responsible to create and manage the Site Contracts. A
copy of the Site Agreement will be sent to the Sponsor upon execution of the
document..

Clinical Trial Monitoring & Plan

 

ü

 

A

 

Service provider will be responsible to create a clinical trial monitoring plan
as per the Service provider’s SOP for Clinical Monitoring and monitor the
clinical study conduct at the sites. The Sponsor is responsible for approving
the monitoring plan prior to study start.

Clinical Trial Monitoring Reports

 

ü

 

R

 

Service provider will be responsible to create clinical trial monitoring reports
that document the clinical trial monitoring visit. The clinical trial monitoring
report will be generated using the format identified in the Service provider’s
SOP. The monitoring reports will be made available to the Sponsor for review
within 10-20 days of the monitoring visit.

Clinical Trial Monitors

 

ü

 

A

 

Service provider will be responsible to provide qualified clinical trial
monitors to perform required monitoring duties.

Monitor Travel Expense

 

ü

 

 

 

Service provider will be responsible for monitoring expenses.

CRA Meetings

 

ü

 

R

 

Service provider will be responsible for scheduling, conducting, and creating
meeting minutes for CRA meetings. The Service provider will include the Sponsor
as a participant to the CRA meetings.

Sponsor Meetings

 

ü

 

ü

 

Sponsor and Service provider will be responsible for scheduling Sponsor Meetings
on a weekly basis during enrollment and monthly after enrollment

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

completes. Meetings can also happen on an ad-hoc basis as required by the
Sponsor or Service provider.

Sponsor Meeting Minutes

 

A

 

ü

 

Service provider will be responsible to create the meeting minutes for the
Sponsor meetings and circulate a draft within 24 hours. Sponsor will review and
provide comment within 24 hours. Meeting minutes will be required to be final
within 72 hours.

Trial Staff Training

 

ü

 

R

 

Service provider will be responsible for training of all trial staff as well as
documenting the training for new trial staff members. The training records will
be made available for the Sponsor’s review.

Investigator Meeting & Training

 

ü

 

ü

 

Service provider will be responsible for planning and conducting the study
investigator meetings. Sponsor will be responsible to assist in the preparation
and approval of investigator meeting training materials.

Central Imaging Analysis (BMD)

 

ü

 

 

 

Service provider will be responsible to provide central imaging services to
assess the protocol required measures for fracture, bone mineral density, and
renal tissue mineralization and function.

 

 

 

 

 

 

 

Protocol Deviation & Waiver

 

ü

 

ü

 

Service provider will be responsible to identify and/or collect all protocol
deviations. All violations will be reviewed by the Study Safety Officer and the
Medical Monitor prior to deciding if the patient can participate in the study or
must be excluded. Waivers should minimized and inclusion/exclusion criteria
adhered to.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Sponsor Project Update Reports

 

ü

 

 

 

Service provider will be responsible to create monthly study status update
reports.

Trial Master File

 

ü

 

 

 

Service provider will be responsible to create, maintain, and reconcile the
trial master file including all required Essential Documents. At the end of the
study, the trial master file will be sent to the Sponsor. The Sponsor will be
responsible for archiving the trial master file.

Site Trial File

 

ü

 

 

 

Service provider will be responsible to insure the site trial file is complete
at all times during the study. The Service provider will be responsible to
reconcile the site file against the trial master file site file.

Investigator Site Payments

 

ü

 

 

 

Service provider will be responsible for all site payments.

Essential Document Collection

 

ü

 

 

 

Service provider will be responsible to collect and file all required GCP
Essential Documents. The Essential Documents will be part of the trial master
file.

Printing Study Documents

 

ü

 

 

 

Service provider will be responsible to print or contract printing services for
all study documents for sites and patients.

Labs

 

 

 

 

 

 

Central or Local Safety Labs

 

ü

 

 

 

Service provider will be responsible for the central and safety lab vendor
contracting, management, payments, sampling of patient samples, and reporting of
sample results.

Central/Safety/Bone Marker Labs Data Reporting (SI Units)

 

ü

 

 

 

Service provider will be responsible for the transfer specification and transfer
of lab data from the central labs. Service provider will be responsible for
validating the transfer and reconciling the

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

lab data with the study database.

Abnormal lab value flags

 

ü

 

A

 

Service provider will be responsible for creating flags for abnormal lab values.
Sponsor will be responsible for the approval of the lab value flags.

Lab Specimen Management, Shipping & Reconciliation

 

ü

 

 

 

Service provider will be responsible for lab sample management, shipping,
storage, and reconciliation.

Lab Manual

 

ü

 

A

 

Service provider will be responsible to develop a lab manual with lab
collection, handling, and shipping instructions for distribution to the site.
The Sponsor will be responsible to approve the lab manual prior to study start.

Lab Kits & Supplies

 

ü

 

 

 

Service provider will be responsible to provide the lab kits and supplies to the
study sites.

Lab Sample Storage

 

ü

 

 

 

Service provider will be responsible for storage of lab samples until all lab
data are final and reported.

Lab Sample Destruction

 

ü

 

A

 

Service provider will be responsible for destroying lab samples. Sponsor
approval is required prior to destroying any lab samples.

Bone Marker Analysis & Data Reporting

 

ü

 

 

 

Service provider is responsible for the bone marker sample analysis and data
reporting. The data transfer will be validated and reconciled with the study
database.

PK & PK Data Reporting

 

ü (sample collection & delivery)

 

ü (analysis and reporting)

 

Sponsor will be responsible for PK sampling and data reporting.

Antibody (including NAbs) analysis & Data Reporting

 

 

 

ü

 

Sponsor will be responsible for Anti-drug antibody and neutralizing antibody
sampling and data reporting.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Data Management

 

 

 

 

 

 

Data management plan

 

ü

 

A

 

Service provider will be responsible to create the Data Management Plan for the
study upon approval of the CRF. Sponsor will be required to approve the plan
before first patient first visit.

Annotated Case Report Form

 

 

 

ü

 

Sponsor will be responsible to create the Annotated Case Report Forms based on
CDISC SDTM. .

CRF

 

A

 

ü

 

Service provider will be responsible to create the Case Report Forms for data
entry. Sponsor will be required to approve the CRF during the eCRF user
acceptance tests (eCRF screen review meetings).

CRF Completion Instructions

 

ü

 

 

 

Service provider will be responsible to create the CRF completion instructions
and distribute to the study sites. Sponsor will be required to approve the CRF
completion instructions prior to site distribution.

Data validation checks

 

ü

 

ü

 

Service provider will be responsible to create the data entry data validation
checks. The data validation checks will be provided for Sponsor review.

Database Development, Testing, and Validation

 

R

 

ü

 

Service provider will be responsible for database development, testing, and
validation in compliance with 21 CFR Part 11. BioClinica is responsible for the
EDC database. Nordic saves the output files from this database. Nordic
Bioscience will “only” do user acceptances testing of the EDC system not
validating the EDC database.

EDC System User Acceptance Testing

 

ü

 

 

 

Service provider will be responsible for user acceptance testing the EDC system
before it is release for production environment. Changes to the EDC system

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

during the study must be tested before released to production

Data Cleaning & Query Management

 

ü

 

R

 

Service provider will be responsible to manage the study data collection, data
cleaning, and query management process.

Double Data Entry

 

NA

 

 

 

For paper-based CRFs, Service provider will be responsible to double data enter
the CRF data into the study database.

Data Transfers Specifications

 

ü

 

ü

 

Service provider will be responsible to create the data transfer specifications
for all data collected outside the study database from third party vendors. The
data transfer specification will be provided for Sponsor review.

Data Transfers & Merge

 

ü

 

ü

 

Service provider will be responsible to collect and validate the external data
transfer and merge the datasets into the study database. The data transfer
specification will be provided for Sponsor : BioClinica is responsible for the
EDC database. Nordic saves the output files from this database. Nordic
Bioscience will “only” do user acceptances testing of the EDC system not
validating the EDC database.review.

DSMB Data Preparation & Transfer

 

ü

 

ü

 

Service provider will be responsible to prepare for a DSMB meeting to clean the
data and manage the queries and prepare a database transfer to the Sponsor’s
statistician. The database transfer specification will be provided to the
Sponsor for approval prior to the first data transfer.

Data Listings for Medical & Sponsor Review

 

ü

 

R

 

Service provider will be responsible to generate data listings for Medical and
Sponsor Review during the study. The data listings will include: Reasons for
Enrollment Failure (during screening; data will come from IVRS), Baseline

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

Demographics (during screening), Adverse Events (monthly), Concomitant
Medications (monthly), Study Drug Administration (monthly), , Abnormal Labs
(monthly), Elevated Calcium (3 monthly monthly).

Data Coding (MeDRA, WHO Drug)

 

ü

 

A

 

Service provider will be responsible to code all Adverse Events, Medical History
and Concomitant Medications with MeDRA and WHO Drug. Sponsor will be responsible
to approve the coding of events and medications appropriately.

eCRF and Query Tracking

 

ü

 

 

 

Service provider will be responsible to manage and track site compliance with
data entry by tracking CRFs and queries.

SAE Database Reconciliation

 

ü

 

ü

 

Sponsor and Service provider will be responsible to perform a reconciliation of
the events in the safety and trial database. Service provider will perform an
SAE reconciliation of the trial database with safety & pharmacovigilance
reporting database prior to database lock. The Sponsor will be responsible to
approve the SAE reconciliation has been performed accurately.

Local Tolerance Diary

 

A

 

ü

 

The Sponsor will be responsible to create the Local Tolerance Diary.

Drug Compliance Diary

 

A

 

ü

 

The Sponsor will be responsible to create the Drug Compliance Diary.

Patient CRFs for CSR (SAE or AE Discontinued)

 

ü

 

 

 

Service provider will be responsible to generate copies of the entire individual
patient case report forms for all patients who had a serious adverse event or
discontinued due to adverse event.

Investigator Signoff of Patient eCRF

 

ü

 

 

 

Service provider will be responsible to insure that the investigator has signed
off on the patient case report forms that the data are reviewed and accurate.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Blinded Data Review Meeting with Sponsor

 

ü

 

A

 

Service provider will be responsible to provide the Sponsor with a completed
database for blinded data review prior to database lock. Sponsor will be
required to review and approve the database and data prior to database lock.

Database Lock

 

ü

 

A

 

Service provider will be responsible to lock the study database. Sponsor will be
required to review and approve all changes or queries generated during the
blinded study review meeting have been resolved and the database can be locked.

Data Transfer to Sponsor

 

ü

 

 

 

Service provider will be responsible to transfer the study data and database to
the sponsor.

Data Archiving & PDF

 

ü

 

 

 

Service provider will be responsible to generate data and PDF for archiving.
Service provider will be responsible to provide each study center a data archive
for the sites’ patients.

Safety & Pharmacovigilance

 

 

 

 

 

 

Safety Monitor

 

ü

 

A

 

Service provider will be responsible to provide a Safety Monitor Medical
Director to oversee and report on any serious adverse event.

Safety Plan

 

ü

 

A

 

Service provider will be responsible to develop a safety plan that documents the
safety reporting process and health authority submission responsibilities.

Safety Reporting Database

 

ü

 

ü

 

Service provider will be responsible to enter serious adverse events data in a
validated 21 CFR Part 11 compliant database provided by Sponsor.

SAE Site Reporting Form

 

ü

 

A

 

Service provider will be responsible to provide an SAE reporting form at the
start of the study. This form will capture all the necessary reporting
information requiring for submitting a CIOMS form

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

to the Health Authorities. Sponsor will be responsible to approve the SAE
reporting form.

ICSR CIOMS Initial & Follow up Forms

 

ü

 

A

 

Service provider will be responsible to complete the CIOMS form for all initial
and follow up Suspected Unexpected Serious Adverse Event

ICSR Tracking of Health Authority filings

 

ü

 

R

 

Service provider will be responsible to create a tracking tool for all reported
serious adverse events and report status (i.e., initial, follow up, dates of
submission). Study Safety Officer is responsible for performing routine review
of AEs and SAEs and performing an analysis of similar events.

Serious Adverse Event Narrative

 

ü

 

ü

 

Sponsor and Service provider will be responsible to create the SAE narrative for
reporting in the CIOMS and providing to the Medical Writer for the clinical
study report. Sponsor is responsible for reviewing and approving the SAE
narrative prior to approving the CIOMS for submission.

DSUR; Annual & Periodic Safety Update Generation & Filing

 

ü

 

ü

 

Sponsor is responsible for creating the DSUR and will submit it to the FDA.
Service provider will be responsible to submit it to all other Health
Authorities.

Health Authority Reporting

 

ü

 

ü

 

Sponsor will be responsible to submit SAE CIOMS Initial and Follow up to the
FDA. Service provider will be responsible to submit the CIOMS Initial and Follow
up to all other Health Authorities. Reports are required to be made within 7 or
15 days depending on the type of SAE identified in the Safety Plan.

SAE CIOMS Site Distribution

 

ü

 

 

 

Service provider will be responsible to notify the sites and distribute the
CIOMS forms to the sites for reporting to local

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

 

 

 

 

 

 

ethics, as required.

SAE Reconciliation with Data Management

 

ü

 

ü

 

Sponsor and Service provider will be responsible to perform an SAE
reconciliation of the trial database with safety & pharmacovigilance reporting
database prior to database lock. The Sponsor will be responsible to approve the
SAE reconciliation has been performed accurately.

Final Safety Report for HA, EC, IRB submission

 

ü

 

ü

 

Sponsor and Service provider will be responsible to create the final safety
report at the end of the study, as part of the CSR. Sponsor will submit final
safety report to FDA and NB to other HAs and ECs.

Statistics

 

 

 

 

 

 

Randomization Scheme

 

 

 

ü

 

Sponsor’s statistician will be responsible to create and maintain the
randomization scheme only unblinding after database lock.

Statistical Analysis Plan

 

 

 

ü

 

Sponsor’s statistician will be responsible to create the Statistical Analysis
Plan (SAP) prior to database lock.

Statistical Programming

 

 

 

ü

 

Sponsor’s statistician and statistical programmer will be responsible to develop
the statistical programming for the analyses and TLFs

TLF Generation

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate all tables, listings, and
figures for the study.

Data Analysis

 

 

 

ü

 

Sponsor’s statistician will be responsible to perform the study analyses.

DSMB Table Generation

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate the required tables and
data for the DSMB.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Population PK Analysis Plan

 

 

 

ü

 

Sponsor’s statistician will be responsible to create the PopPK analysis plan
prior to database lock.

Population PK Analysis

 

 

 

ü

 

Sponsor’s statistician will be responsible to generate the programming and
analyses for the Population PK analysis.

Medical Writing

 

 

 

 

 

 

Clinical Study Report

 

 

 

ü

 

Sponsor’s Medical Writer will be responsible to write the clinical study report

CSR Narratives (SAE, AE Discontinuation)

 

ü

 

ü

 

Service provider’s Safety & Pharmacovigilance group will be responsible for
generation the CIOMS forms during the clinical study. The Sponsor’s Medical
Writer will be responsible for incorporating the narratives into the CSR.

Quality

 

 

 

 

 

 

CRO Qualification

 

 

 

ü

 

Sponsor will be responsible for qualification of the Service provider.

CRO GCP and systems audits

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct Service provider GCP
and systems audits.

Third party qualification and audit

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct qualifications and
audits for third party vendors.

Investigator site audits

 

 

 

ü

 

Sponsor may be responsible, from time to time, to conduct investigator site
audits.

Health Authority inspections/audits

 

ü

 

ü

 

In the event of an Health Authority inspection of the Service provider or sites,
the Service provider and Sponsor will be responsible for assisting with the
inspection, providing responses to inspector requests, and drafting follow up
responses to the inspection inquiries.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ü = Owner

A = Approve
R = Review

 

 

 

Activity Responsible

 

 

 

 

Nordic
Bioscience

 

Radius

 

Expectation

Clinical trial documents review and audit

 

 

 

ü

 

Sponsor may be responsible, from time to time, to review and/or audit the
Service provider’s clinical trial documents (i.e., trial master files).

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment D

 

Core Team Members/Key Personnel

 

The following core team members will conduct the services listed in Attachment
A.

 

Sponsor will be notified of any changes to the core team member.

 

 

 

 

 

Study Safety Officer

 

Bente Juel Riis

[*]

Clinical Trial Leader

 

Jeppe Ragnar Andersen

[*]

Clinical Trial Manager

 

Morten Thorup Pedersen

[*]

Pharmacovigilance Manager

 

Bodil Simonsen

[*]

Clinical Data Managers

 

Henrik Bo Hansen

[*]

 

 

Ole Eskildsen

[*]

Statistical Advisor

 

Inger Byrjalsen

[*]

Medical Coder

 

Lisbeth Heiden

[*]

Head of Central Laboratory

 

Per Qvist

[*]

Clinical Regulatory Coordinator

 

Lisa Thomsen

[*]

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment E

 

Protocol title and date

 

BA058-05-007 “A Randomized, Double-Blind, Placebo Controlled, Phase 2 Study of
BA058 Administered as a Coated Transdermal Microarray Delivery System (BA058
Transdermal) in Healthy Postmenopausal Women with Osteoporosis”, Dated 24
May 2012

 

BA058-05-007 Protocol Version 2, 24May2012

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

CLINICAL STUDY PROTOCOL

 

A Randomized, Double-Blind, Placebo-Controlled, Phase 2 Study of BA058
Administered via a Coated Transdermal Microarray Delivery System (BA058
Transdermal) in Healthy Postmenopausal Women with Osteoporosis

 

This study will be conducted according to the protocol and in compliance with
Good Clinical Practice, the ethical principles stated in the Declaration of
Helsinki, and other applicable regulatory requirements.

 

Protocol Number:

 

Protocol BA058-05-007

 

 

 

EudraCT Number:

 

2012-001921-29

 

 

 

Protocol Date (Version):

 

24 May 2012 (Version 2.0)

3 May 2012 (Version 1.0)

 

 

 

Study Sponsor:

 

Radius Health, Inc.

201 Broadway Street, 6th Floor

Cambridge, MA 02139, USA

Tel: 617.551.4700. Fax: 617.551.4701

 

 

 

Sponsor Medical Monitor:

 

Louis Brenner, MD

Chief Medical Officer, Radius Health, Inc.

Tel: 617.551.4006. Fax: 617.551.4701.

Email: [*]

 

 

 

Safety Officer

 

Bente Juel Riis, MD

Medical Advisor, Nordic Bioscience A/S

Tel: +45 22 90 13 17. Fax: +41 91 970 2988

Email: [*]

 

 

 

Contract Research Organization (CRO):

 

Nordic Bioscience A/S

Herlev Hovedgade 207

2730 Herlev, Denmark

Tel: +45 4452 5252. Fax: +45 4452 5251

 

 

 

Study Site:

 

Multi-center

 

Disclosure Statement:  This document contains information that is confidential
and proprietary to Radius Health, Incorporated (Radius Health).  This
information is being provided to you solely for the purpose of

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

evaluation and/or conducting a clinical trial for Radius Health.  You may
disclose the contents of this document only to study personnel under your
supervision and/or to your institutional review board(s) or ethics
committee(s) who need to know the contents for this purpose and who have been
advised on the confidential nature of the document.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

PROTOCOL SYNOPSIS

 

Title:  A Randomized, Double-Blind, Placebo Controlled, Phase 2 Study of BA058
Administered via a Coated Transdermal Microarray Delivery System (BA058
Transdermal) in Healthy Postmenopausal Women with Osteoporosis

 

Protocol Number:  BA058-05-007

 

Phase: 2

 

Test Drug:  BA058 Transdermal

 

Study Objectives

 

The overall objectives of this study are to determine the clinical safety and
efficacy of BA058 Transdermal in otherwise healthy postmenopausal women with
osteoporosis as assessed by changes in bone mineral density (BMD) and serum
markers of bone metabolism when compared to Transdermal Placebo and BA058
Injection (subcutaneous or SC).

 

The specific objectives are to:

 

·                  Determine the effects of six months of treatment with BA058
Transdermal on changes in lumbar spine BMD in otherwise healthy postmenopausal
women with osteoporosis when compared to placebo.

 

·                  Determine the effects of six months of treatment with BA058
Transdermal on changes in hip and forearm BMD in otherwise healthy
postmenopausal women with osteoporosis when compared to placebo.

 

·                  Determine the effects of six months of treatment with BA058
Transdermal on serum markers of bone formation and resorption in otherwise
healthy postmenopausal women with osteoporosis when compared to placebo.

 

·                  Determine the pharmacokinetics, efficacy and safety of BA058
Transdermal when compared to BA058 Injection (SC).

 

·                  Determine the safety and tolerability of six months of dosing
with BA058 Transdermal in otherwise healthy postmenopausal women with
osteoporosis.

 

·                  Select a dose level of BA058 Transdermal for further clinical
evaluation based upon BA058 Injection (SC) as a reference drug.

 

Study Population

 

Inclusion Criteria

 

Subjects must meet all of the following criteria to be eligible to participate
in this study.

 

·                  The subject is a healthy ambulatory postmenopausal woman, not
older than 85 years of age, with osteoporosis.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

·                  The subject has been postmenopausal for at least 5 years. 
Postmenopausal status will be established by a history of amenorrhea for at
least 5 years or documentation of surgically induced menopause.

·                  The subject has a BMD T-score < -2.5 at the lumbar spine or
hip (femoral neck) by dual energy x-ray absorptiometry (DXA).(1)

·                  Subjects may also be included if they have a BMD T-score of <
-2.0 and a prior low-trauma forearm, humerus, vertebral, sacral, pelvic, hip,
femoral, or tibial fracture within the past 5 years, or who have an additional
risk factor such as age 65 to 85, or a strong maternal history of osteoporosis
defined as a fracture related to osteoporosis or a diagnosis of osteoporosis.

·                  The subject is in good general health as determined by
medical history and physical examination (including vital signs), has a body
mass index (BMI) of 18.5 to 33, inclusive (refer to Appendix 14.3) and is
without evidence of clinically significant medical abnormality in the opinion of
the Investigator.

·                  The subject has serum calcium (albumin-corrected), PTH
(1-84), serum phosphorus and alkaline phosphatase values all within the normal
range during the Screening Period.  Subjects with minor elevations or reductions
in serum calcium may be enrolled if serum ionized calcium is normal. Any subject
with an elevated alkaline phosphatase value, and who meets all other entry
criteria, would be required to have a normal bone-specific alkaline phosphatase
result to be enrolled.

·                  The subject has a serum 25-hydroxy vitamin D value >15 ng/mL
(37.4 nmol/L) and within 3 times the upper normal range.

·                  The subject’s resting 12-lead electrocardiogram obtained
during screening shows no clinically significant abnormality and a QTc <470 msec
(Bazett’s correction).

·                  The subject’s systolic blood pressure is >100 and <155 mmHg,
diastolic blood pressure is >40 and <95 mmHg, and heart rate is >45 and <100
bpm.

·                  The subject has no clinically significant abnormality of
serum hemoglobin, hematocrit, WBC and platelets, or serum biochemistry:
electrolytes, renal function, liver function and serum proteins.

·                  The subject has read, understood, and signed the written
informed consent form and is capable of complying with the protocol
requirements.

 

Exclusion Criteria

 

Subjects with any of the following characteristics will not be eligible to
participate in the study.

 

General exclusion criteria:

 

·                  The subject has a BMD T-score < -5.0 at the lumbar spine or
hip (femoral neck).

·                  Presence of abnormalities of the lumbar spine that would
prohibit assessment of spinal BMD, defined as having at least 2 of the 4
vertebrae within L1-L4 radiologically unevaluable.

 

--------------------------------------------------------------------------------

(1)  DXA examinations that are up to three months old at screening using the
appropriate equipment may be used as the baseline scan.  Eligibility will be
determined using the actual BMD values in g/cm2.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

·                  Unevaluable hip BMD or subjects who have undergone bilateral
hip replacement (unilateral hip replacement is acceptable).

·                  History of bone disorders (e.g., Paget’s disease) other than
postmenopausal osteoporosis.

·                  History of previous chronic radiotherapy (radiation therapy)
other than radioiodine.

·                  History of chronic or recurrent renal, hepatic, pulmonary,
allergic, dermatologic, cardiovascular, gastrointestinal, endocrine, central
nervous system, hematologic or metabolic diseases, or immunologic, emotional
and/or psychiatric disturbances to a degree that in the opinion of the
investigator would interfere with the interpretation of study data or compromise
the safety of the subject.

·                  History of significantly impaired renal function (serum
creatinine >177 µmol/L or >2.0 mg/dL).  If the serum creatinine is >1.5 and <2.0
mg/dL (>0.13 and <0.18 mmol/L), the calculated creatinine clearance
(Cockcroft-Gault) must be >37 mL/min.

·                  History of any cancer within the past 5 years (other than
basal cell or squamous cancer of the skin).

·                  History of osteosarcoma at any time.

·                  History of nephrolithiasis or urolithiasis within the past
five years.

·                  Decrease of 20 mmHg or more in systolic blood pressure or 10
mmHg or more in diastolic blood pressure from supine to standing (5 minutes
lying and 3 minutes standing) and/or any symptomatic hypotension at screening

·                  Subjects known to be positive for Hepatitis B, Hepatitis C,
HIV-1 or HIV-2.  Testing is not required in the absence of clinical signs and
symptoms suggestive of HIV infection or acute or chronic hepatitis.

 

Medication-related exclusion criteria:

 

·                  Known history of hypersensitivity to any of the test
materials or related compounds.

·                  Prior treatment with PTH or PTHrP drugs, including BA058.

·                  Prior treatment with bisphosphonates or strontium in the past
five years, or prior treatment with gallium nitrate, or with a bone-acting
investigational agent at any time.  Subjects who have had a short course of
bisphosphonate treatment (3 months or less) and/or were intolerant of the
treatment are not excluded from study participation.

·                  Prior treatment with denosumab, calcitonin, SERMs (such as
raloxifene or tamoxifen), tibolone, or anabolic steroids in the past 12 months. 
Estrogens administered as hormone replacement therapy (HRT), with or without
progestins, are not exclusionary as long as a steady dose is maintained.

·                  Treatments with anticonvulsants that affect vitamin D
metabolism (phenobarbital, carbamazepine or primidone) or with chronic heparin
within the 6 months prior to the Screening Period.

·                  Daily treatment with oral, intranasal or inhaled
corticosteroids above the equivalent of 5 mg oral prednisone one per day within
the 12 months prior to the Screening Period.  Occasional use of corticosteroids
(<3 months for seasonal allergies or asthma) is not exclusionary.

·                  Exposure to general anesthesia within the four weeks prior to
the Screening Period.

·                  Exposure to an investigational drug within the 12 months
prior to the Screening Period.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Lifestyle-related exclusion criteria:

 

·                  Abnormal nutritional status (abnormal diets, excessive or
unusual vitamin or herbal intakes, malabsorption, significant recent weight
change), vitamin D intake of >4,000 IU/day or vitamin A intake of >10,000
IU/day.

·                  Subject is known to abuse alcohol or use illegal drugs within
12 months of the Screening Period.

 

Study Design and Methodology

 

Number of Subjects

 

A total of 240 subjects are planned to be enrolled in the study in up to 15
medical centers.

 

Design

 

This study is designed as a randomized, double-blind, placebo- controlled,
dose-finding study of BA058 Transdermal in four dose presentations (including
placebo) for the treatment of postmenopausal women with osteoporosis, using
BA058 Injection (SC) at a dose of 80 µg as a reference drug for optimal
Transdermal dose selection for future development.

 

A total of 240 eligible subjects will be randomized equally to receive one of
five treatment regimens.  BA058 Transdermal at daily doses of 0 µg (Transdermal
Placebo), 50 µg, 100 µg and 150 µg with a wear time of five minutes, or BA058
Injection (SC) each administered daily for six months.  All study medication
will be administered to the periumbilical region.

 

Treatment with BA058 Transdermal or Transdermal Placebo will remain blinded to
all parties throughout the study.  Because BA058 Injection (SC) is administered
subcutaneously rather than transdermally this treatment arm will not be blinded.
However, centralized readers of the dual energy x-ray absorptiometry (DXA)
results will be blinded to treatment assignment as will the results of bone
marker analysis.

 

The randomization will be managed by an interactive voice/web response system
(IVR/IWR).  Following training by the site personnel, study medication will be
self-administered by the subject daily for a six month period.  Subjects unable
to self-administer the study medication may be dosed by a third party after
appropriate training of that person by the study site personnel.

 

Subjects who remain eligible for study participation will be randomized on Day 1
to treatment in one of the five treatment regimens shown in Table 1, below.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Treatment
Group

 

Study
Medication

 

Daily 
Dose

 

Route of
Administration

 

Wear
time

 

No. of
Subjects

1

 

Transdermal Placebo

 

0 µg

 

Transdermal

 

5 minutes

 

48

2

 

BA058 Transdermal

 

50 µg

 

Transdermal

 

5 minutes

 

48

3

 

BA058 Transdermal

 

100 µg

 

Transdermal

 

5 minutes

 

48

4

 

BA058 Transdermal

 

150 µg

 

Transdermal

 

5 minutes

 

48

5

 

BA058 Injection (SC)

 

80 µg

 

Subcutaneous

 

N/A

 

48

Table 1

 

 

 

 

 

 

 

 

 

Total

240

 

Study Visits

 

The study consists of a Screening Period, a Pretreatment Period, a Treatment
Period and a Follow-up Period.  The study periods are summarized in Table 2,
below.

 

Table 2

 

Study
Period

 

Duration of
Study
Period*

 

Scheduled
Visits (#)

 

Study
Treatment

Screening

 

Up to 2 months

 

1-2

 

None (vitamin D in subjects with low vitamin D at baseline)

Pretreatment

 

Up to 2 weeks

 

1

 

Vitamin D and calcium

Treatment

 

6 months

 

8

 

Vitamin D, calcium, Study Medication

Follow-up

 

1 month

 

1

 

Vitamin D and calcium

Total

 

9-10 months

 

11-12

 

 

 

--------------------------------------------------------------------------------

* For the purposes of this study one month is equal to 30 days.

 

The first self-administration of study medication is to occur at the clinical
site under observation.  On the days of clinic visits, study medication must be
administered in the clinic to accommodate pre- and post-administration
procedures.  In addition, on days of clinic visits, study personnel will
evaluate the application/injection site and patch adhesion (if applicable) using
the same scales used by the subject.  This information is to be entered into the
e-CRF and source documents.  Upon the removal of the transdermal patch on the
days of clinic visits, the used patch will be carefully replaced into the collar
assembly using minimal manipulation and will be frozen (-20ºC) for return to the
manufacturer (3M, St. Paul MN) for further inspection and analysis (Refer to the
study operations manual for detailed instructions).  On the days when study
medication is administered in the subject’s home, the subject is to dispose of
the used patch in a

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

sharps container and maintain the foil pouch for return to the study center for
accountability purposes.  Subjects randomized to the BA058 Injection arm should
bring their used and unused BA058 Injection cartridges to each clinic visit for
accountability purposes.

 

Procedures and Assessments

 

Complete details of the study assessments are provided in Section 7.0 and
Appendix 14.1.  Appendix 14.2 provides a detailed list of activities for each
study visit.

 

Safety

 

Safety evaluations include physical examinations, vital signs, 12-lead ECGs,
clinical laboratory tests and monitoring and recording of adverse events. 
Transdermal patch application and subcutaneous injection sites will be graded to
assess local tolerance to study medication.

 

The occurrence of anti-drug antibodies will be assessed at the completion of the
study.  Serum samples will be drawn on Day 1 and Month 6, and additional samples
will be collected at Month 1 and Month 3 and retained for assay as needed in
those subjects whose samples are confirmed positive for the presence of
anti-BA058 antibodies(2) based on the 6 Month sample.  Subjects who test
positive will be retested at 6 months and again at 12 months post-study
completion under a separate Safety Surveillance protocol.

 

Pharmacodynamics

 

BMD will be measured by DXA during Screening (hip [femoral neck] and spine), Day
1 (wrist) and during the Treatment Period at Month 3 and Month 6 (lumbar spine,
hip [femoral neck] and wrist).

 

The bone formation markers N-terminal propeptide of type 1 procollagen (PINP),
C-terminal propeptide of type 1 procollagen (PICP), bone specific alkaline
phosphatase (BSAP) and serum osteocalcin) will be assessed by analysis of blood
samples.  Serum C-telopeptides of type 1 collagen (CTXI) a marker of bone
resorption will also be measured and reported.  Bone markers will be assessed at
Day 1, Month 1, Month 3 and Month 6.

 

Pharmacokinetic (PK) Analysis

 

All subjects (both transdermal and subcutaneous) will have BA058 trough levels
drawn prior to dosing on Day 1, Day 8 and Month 3.  BA058 peak levels will be
drawn at 10 and 20 minutes post dose on Day 1, Day 8 and Month 3.

 

Treatments Administered

 

If not already taking calcium and vitamin D supplements at the time of
screening, each subject will also begin taking Vitamin D and calcium supplements
at the start of the Pretreatment Period

 

--------------------------------------------------------------------------------

(2)  The samples will be retained on site or shipped to the centralized
facility.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

and will continue throughout the Follow-up Period.  Supplements will be provided
by the study site.

 

BA058 is an analog of the first 34 amino acids of human Parathyroid hormone
related peptide (hPTHrP[1-34]).  BA058 Transdermal (50 µg, 100 µg and 150 µg)
and Transdermal Placebo (0µg) will be supplied as individually packaged coated
transdermal arrays attached to a self-adhesive backing and mounted in a
supportive cylindrical collar for use with the supplied applicator.  All
transdermal patches are supplied as identical presentations individually
packaged for once-daily self-application.  BA058 Injection will be supplied as a
multi-dose cartridge for use with a pen injector.  Further details for BA058
Transdermal, the BA058 Transdermal Placebo and BA058 Injection are provided in
Section 5.0.

 

Endpoints and Data Analysis

 

Demographics and baseline characteristics of the subject population will be
summarized.  Treatment groups will be assessed for uniformity at baseline
(baseline characteristics, medical history, physical examination, vital signs,
ECG and parathyroid hormone [PTH] level).

 

The efficacy endpoints to be assessed are:

 

·                  Change in BMD across 6 months of treatment;

 

·                  Changes in levels of PINP, PICP, BSAP, osteocalcin and CTXI
across 6 months of treatment.

 

Safety analyses will include the incidence and severity of adverse events by
treatment, dose and cumulative exposure and pathological changes in hematology,
chemistry and urinalysis data.  Serum calcium and phosphate will be measured 4
hours post-dose at study visits occurring on Day 1, Day 8, Month 1, Month 2,
Month 3, Month 4 and Month 5.

 

Changes in physical examination, vital signs, ECG and clinical laboratory will
be descriptively summarized.  Laboratory tests will be classified as low range,
normal range, or high range and shift frequencies summarized between the
Baseline result and the End of Treatment Visit.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Optimal Dose Selection

 

Following formal analysis of the efficacy and safety data of the study, the
dose(s) to be carried forward into further development of BA058 Transdermal will
be determined on the basis of the following considerations:

 

·                  Efficacy as assessed by analysis of changes in vertebral BMD

 

·                  Efficacy as assessed by analysis of serum anabolic bone
markers

 

·                  Safety as assessed by serious adverse event frequency or
occurrence of other adverse events of concern; including the relative frequency
of hypercalcemia

 

·                  Overall risk: benefit profile as determined by the integrated
assessment of the above safety and efficacy parameters.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment F

 

Reports and Information Management/Regular Meetings

 

The Project Committee for Work Statement NB-2 shall be composed of the following
members from Radius and the following members from NB:

 

Radius Members:  (1) Nicholas Harvey, (2) Louis Brenner and (3) Michael Wyzga.

 

NB Members:  (1) Bente Juel Riis and (2) Claus Christiansen.

 

The Committee will meet on the telephone when needed and in person when
appropriate.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment G

 

Special Insurance

 

Radius will maintain insurance with respect to the following jurisdictions
during the conduct of the clinical study that is the subject of Work Statement
NB-2.

 

 

 

 

 

 

 

Local Policy

 

Local Policy

 

Primary Policy Limit

 

Country

 

Protocol

 

Policy Period

 

Limit

 

Sublimit

 

(Aggregate)

 

[g17732lc09i001.jpg]

 

MASTER US POLICY

 

 

 

January 30, 2013 - January 30, 2014

 

$

10,000,000

 

N/A

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

[g17732lc09i002.jpg]

 

DENMARK

 

BA058-05-007

 

May 15, 2012 - November 15, 2013

 

€

5,000,000

 

NONE

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

[g17732lc09i003.jpg]

 

ESTONIA

 

BA058-05-007

 

May 15, 2012 - November 15, 2013

 

€

5,000,000

 

NONE

 

$

10,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

[g17732lc09i004.jpg]

 

POLAND

 

BA058-05-007

 

May 15, 2012 - November 15, 2013

 

€

4,000,000

 

NONE

 

$

10,000,000

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Work Statement NB-2

 

Attachment H

 

Transfer of Obligation

 

See Work Statement NB-2 Attachment C.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Attachment I

 

Form of Enterprise CTA

 

CLINICAL TRIAL AGREEMENT WITH INVESTIGATOR

 

Protocol No. BA058-05-007

 

This Clinical Trial Agreement (“Agreement”) is entered into by and among CENTER
FOR CLINICAL AND BASIC RESEARCH A/S, Telegrafvej 4, 1, 2750 Ballerup, Denmark
(“CCBR”) on behalf of itself and its ten [affiliated][controlled] Clinical Study
Sites listed below and Nordic Bioscience A/S, Herlev Hovedgade 207, 2730 Herlev,
Denmark (“Nordic Bioscience”), representing the interests of Radius Health, Inc.
(“Sponsor”) concerning:

 

BA058-05-007 “A Randomized, Double-Blind, Placebo Controlled, Phase 2 Study of
BA058 Presented as a Coated Transdermal Microarray Delivery System (BA058
Transdermal) in Healthy Postmenopausal Women with Osteoporosis” which will guide
the performance of the Study, has been prepared by Radius and Nordic Bioscience
and accepted by the Clinical Study Sites.

 

CCBR has the legal authority to bind the following clinical study sites (the
“Clinical Study Site(s)”):

 

1.                        CCBR-Ballerup, Ballerup Byvej 222, DK 2750 Ballerup,
Denmark

 

2.                        CCBR-Ålborg, Hobrovej 42D, DK-9000 Ålborg, Denmark

 

3.                        CCBR-Vejle, Orla Lehmannsgade 1, DK-7100 Vejle

 

4.                        CCBR-Tallinn, Pärna 4, 10128 Tallinn, Estonia

 

5.                        CCBR-Vilnius, Smélio 20, Vilnius, Lithuania

 

6.                        CCBR-Bucharest, 2-4 Aleea Buchetului, sector 3, bl.
C2, Bucharest, Romania

 

7.                        CCBR-Rio de Janeiro, Rua Meno Barreto, Botafogo, Rio
de Janeiro, Brazil

 

8.                        CCBR-Sao Paolo, Avenida Indianópolis nº 1005, Moema.
São Paulo - SP - ZIP CODE: 04063-002

 

9.                        CCBR-Pardubuce, Masarykovo náměstí 2667, 530 02
Pardubice, Czech Republic

 

10.                 CCBR-Brno, Hybešova 18, 60200 Brno, Czech Republic

 

11.                 CCBR-Prague, Vinohradská 1597/174 Praha 3 — Vinohrady 130 00
Czech Republic

 

12.                 CCBR-Warsaw, Al. Dzieci Polskich PL04-730 Warsaw

 

13.                 CCBR-Lodz, Al Pilsudskiego 9 90-368 Lodz Poland

 

14.                 CCBR Hong Kong, Center for Health and Medical Research, Hong
Kong, 6 Floor, Tower II, New World Tower, 18 Queen’s Road Central, Hong Kong

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

15.       CCBR-Buenos Aires, Fitz Roy 2468 1st floor Buenos Aires, Argentina

 

WHEREAS, the Clinical Study Sites each employ a Principal Investigator and are
willing to conduct a clinical trial (the “Study”), in accordance with the
above-referenced Protocol and Nordic Bioscience requests each Clinical Study
Site to undertake such Study;

 

NOW THEREFORE, the parties agree as follows:

 

1.                    SCOPE OF WORK

 

Nordic Bioscience hereby appoints each of the Clinical Study Sites to conduct
the Study, and each of the Clinical Study Sites, each having a Principal
Investigator who is an employee of such Clinical Study Site, undertakes that
such Clinical Study Site’s employees, agents, and staff shall carry out the
Study in a professional, competent manner in accordance with the terms of the
Protocol and this Agreement. Each of the Clinical Study Sites hereby confirms
that it has enough time and resources to perform the Study according to the
highest quality standards.

 

The Principal Investigators shall each review all case report forms (“CRFs”) for
Study subjects enrolled at the applicable Clinical Study Site to ensure their
accuracy and completeness, shall review and understand the information in the
investigator’s brochure, shall ensure that all informed consent requirements are
met, and shall ensure that all required reviews and approvals (or favorable
opinions) by applicable regulatory authorities and Independent Ethics Committees
(“ECs”) are obtained. The Clinical Study Sites and the Principal Investigators
shall each ensure that all clinical data are accurate, complete, and legible.

 

2.                    PERFORMANCE PERIOD AND ENROLLMENT OF STUDY SUBJECTS

 

The Study will commence upon execution of this Agreement and will continue until
completion of the Study as required by the Protocol (including any amendments
thereto), unless this Agreement is terminated earlier pursuant to Section 14
hereof.

 

The Study will involve the enrollment and completion of a maximum of Two Hundred
Forty (240) evaluable study subjects meeting all Protocol eligibility
requirements and protocol procedures (the “Study subjects”). Nordic Bioscience
shall not be obligated to pay any sums for tests performed on Study subjects who
do not meet all Protocol eligibility criteria or for additional study subjects
who are enrolled in the Study without Nordic Bioscience’s prior written
approval.

 

Nordic Bioscience will close study subject enrollment into the Study when the
Protocol-specified target number of study subjects have been enrolled at all
Clinical Study Sites. Therefore, study subject enrollment into the Study may be
closed before a specified number of study subjects have been enrolled at any
particular Clinical Study Site.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Nordic Bioscience will provide financial support for the Study conducted at the
Clinical Study Sites according to the terms specified in Schedule A.

 

3.                    DATA

 

Sponsor shall own all data and work product relating to the Study, including all
CRF’s, data, documentation, information, materials and results in whatever form
generated during the conduct of the Study. Each of the Clinical Study Sites
and/or the Principal Investigators shall ascertain that it may store data in a
computerized form and also that it is entitled to transfer all such computerized
data to Nordic Bioscience. Each of the Clinical Study Sites may use the data and
work product it generates under this Agreement solely for purposes of performing
the Study in accordance with the terms of this Agreement.  Each of the Clinical
Study Sites and/or the Principal Investigators shall promptly and fully produce
all data, records and information relating to the Study to Nordic Bioscience and
the Sponsor and their representatives during normal business hours, and shall
assist them in promptly resolving any questions and in performing audits or
reviews of original subject records, reports, or data sources. Each of the
Clinical Study Site agrees to cooperate with the representatives of Nordic
Bioscience and Sponsor who visit the Clinical Study Site.

 

4.                    COST AND PAYMENT

 

Cost and payment terms are set forth in Schedule A attached to this Agreement
and incorporated herein by reference. Each of the Clinical Study Sites agrees to
provide Nordic Bioscience with all requests for payment under the terms set
forth in Schedule A within six (6) months of Study completion by Clinical Study
Sites under the terms of this Agreement. Nordic Bioscience shall not be
obligated to make any payments to Clinical Study Sites after this six (6) month
period has expired.  Study completion is defined herein as Nordic Bioscience has
received all data and no further follow up is necessary with the Clinical Study
Sites.

 

5.                    CONFIDENTIAL INFORMATION

 

During the term of this Agreement and for a period of five (5) years after
completion of the Study, the Clinical Study Sites and the Principal
Investigators shall not disclose or use for any purpose other than performance
of the Study, all information (including but not limited to the terms of this
Agreement, the Protocol, CRF’s, and any secrets, know-how, privileged records or
other confidential or proprietary information and data disclosed to the Clinical
Study Sites), and materials (including, but not limited to, the Study Drug and
comparator products), provided to the Clinical Study Site by Nordic Bioscience,
Sponsor, or their agents, and all data, reports and information, relating to the
Study or its progress developed by the Clinical Study Sites and/or the Principal
Investigator under this Agreement (the “Confidential Information”). Sponsor
shall own the Confidential Information.  The Clinical Study Sites and the
Principal Investigators shall keep the Confidential Information strictly
confidential and shall disclose it only to those personnel involved in
conducting the Study on a need-to-know basis. These confidentiality obligations
shall not apply to Confidential Information to the extent that it: (a) is or
becomes publicly available through no fault of the Clinical Study Site; (b) is
disclosed to the Clinical Study Site by a third party not subject to any
obligation of confidence; (c) must be disclosed to ECs, or applicable regulatory
authorities; (d) must be included in any subject’s informed consent form; (e) is
published in accordance with Section 6; or (f) is required to be disclosed by
applicable law.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

6.                    PUBLICATIONS

 

6.1.                            Any and all results of the Study shall be the
sole property of Sponsor.  Sponsor will have the right to use the results of the
Study in any manner deemed appropriate to Sponsor’s business interest and
Sponsor and Nordic Bioscience will each have the right to report the names of
the Clinical Study Sites as required by law or governmental regulation. Neither
Sponsor nor any party to this Agreement, however, will use another party’s (or
Sponsor’s) name in advertising, promotions, or other commercial material without
the other party’s (or Sponsor’s) express written permission, except that Nordic
Bioscience and Sponsor may quote from and/or reference any publications
resulting from the Study authored by, or reviewed and approved by the Clinical
Study Sites.

 

6.2.                            It is the intention to publish the Study results
in scientific journals.  Any publication of Study results or data shall be made
in accordance with the provisions of Section 11.2 of the Protocol.

 

7.                    LICENSE

 

7.1.                            Each Clinical Study Site and Principal
Investigator acknowledges that Sponsor owns all proprietary and intellectual
property rights in the Study Drug and the related materials being provided to
the Principal Investigator and the Clinical Study Site pursuant to this
Agreement, including but not limited to the Protocol and the CRF’s produced in
the performance of the Study (collectively, “Sponsor Technology”).  Each
Clinical Study Site and Principal Investigator agrees to take no action
inconsistent with Sponsor’s ownership of such proprietary and intellectual
property rights.  It is agreed that neither Nordic Bioscience (including
Sponsor) nor the Clinical Study Sites transfers to the other by operation of
this Agreement any patent right, copyright right, or other proprietary right of
either party, except as contemplated by Section 7.2.  Each Clinical Study Site
and Principal Investigator agrees to disclose promptly and fully to Nordic
Bioscience all creative ideas, developments, discoveries, methodologies,
improvements and inventions, whether or not patentable, arising as a direct
result of the work performed under the Study. The Sponsor, acting through Nordic
Bioscience, hereby grants each of the Clinical Study Sites a nonexclusive,
non-transferable, royalty-free license to use the Study Drug and Sponsor
Technology at the Clinical Study Site solely for purposes of conducting the
Study.  Neither the Clinical Study Site nor the Principal Investigator will use
or permit use of Study Drug or Sponsor Technology by any third party for any
purpose other than the completion of the Study without Sponsor’s prior written
permission

 

7.2.                            If a Clinical Study Site, as a direct
consequence of the work on the Clinical Study, conceives or reduces to practice
any new invention, then: (i) if such invention is conceived or reduced to
practice solely by the Clinical Study Site, it shall be owned by the Clinical
Study Site and (ii) if such invention is conceived or reduced to practice by the
Clinical Study Site and Sponsor or Clinical Study Site and Nordic Bioscience, it
shall be jointly owned by the Clinical Study Site and Sponsor or Clinical Study
Site and Nordic Bioscience.  All of the Clinical Study Site’s rights to any new
invention related to a new use for the Study Drug will be licensed to Sponsor,
upon its request and on commercially reasonable terms.  For new inventions which
are not related to a new use for the Study Drug, Clinical Study Site grants
Sponsor a first option to obtain an exclusive license to any invention owned in
whole or in part by the Clinical Study Site, which shall be negotiated by the
parties and contain commercially reasonable terms.  Such option shall be
exercisable for a period of six (6) months from the date the Clinical Study Site
discloses the invention to Sponsor. . Clinical Study Sites will fully cooperate
with Nordic Bioscience in obtaining whatever patent protection may be available
on inventions, ideas, and developments arising from their work on the Study, and
will further cooperate with Nordic Bioscience in executing all documents deemed
necessary by Nordic Bioscience or Sponsor for purposes of procuring such patent
protection.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

7.3.                            Each Clinical Study Site hereby represents and
warrants to Nordic Bioscience that all personnel affiliated with the Clinical
Study Site and participating in the Study, including the applicable Principal
Investigator, are subject to written agreements requiring them to disclose and
assign any new invention to the Clinical Study Site.

 

8.                    USE OF NAME (ADVERTISING)

 

The Clinical Study Sites and/or Principal Investigators shall obtain prior
written consent from Nordic Bioscience before using the name, symbols or marks
of Nordic Bioscience or Sponsor in any form of publicity in connection with the
Study.  If any of the Clinical Study Sites or Nordic Bioscience is legally
required to make any disclosure that identifies the existence or terms of the
Agreement, then either may do so without prior written consent from the other
but the applicable Clinical Study Site(s) must notify Nordic Bioscience within
five (5) business days of such disclosure.

 

9.                   CHANGES TO THE PROTOCOL

 

9.1.                            Subject to Section 9.2, any changes to the
Protocol may be made only with the prior agreement of the Sponsor. If these
changes will affect the cost of the Study, Nordic Bioscience shall provide the
Clinical Study Sites with a written estimate of such change in Study cost.

 

9.2.                            If generally accepted standards of Good Clinical
Practice relating to the safety of study subjects require a deviation from the
Protocol, these standards will be followed. Any party who becomes aware of the
need for a deviation from the Protocol will immediately notify the other parties
to this Agreement and the Sponsor of the facts causing the deviation as soon as,
the facts are known to that party but no such deviation or change shall be
implemented without the prior written approval of Nordic Bioscience and Sponsor;
Nordic Bioscience and Sponsor shall promptly confer and provide a prompt written
response regarding any deviation proposed pursuant to this Section 9.2.

 

9.3.                            Clinical Study Site shall coordinate, and shall
cause each Principal Investigator to coordinate, with the relevant institutional
review board or ethics committee (the “EC”) to obtain the EC’s written approval
of such Principal Investigator’s conduct of the Study at Clinical Study Site,
including approval of the Protocol and informed consent form to be executed by
all subjects enrolled by Principal Investigator in the Study (the “Informed
Consent Form”).  Clinical Study Site shall be responsible for providing Sponsor
with a copy of each such approval, together with information about the members
of the EC and all relevant correspondence with the EC. In addition, Clinical
Study Site shall coordinate, and shall cause Principal Investigator to
coordinate, with the EC to obtain review and approval in writing of any
amendments made to a Protocol by the parties.  In the event the EC requires
changes in the Protocol or Informed Consent Form, such changes shall not be
implemented until Sponsor and Nordic Bioscience are notified and Sponsor gives
its written approval.  In the event that the EC alters or withdraws its’
approval in any manner, Clinical Study Site shall promptly notify Sponsor and
Nordic Bioscience.  The Protocol and the Informed Consent Form shall not be
revised without the prior written agreement of Sponsor, Nordic Bioscience and
the EC.  Clinical Study Site will use reasonable efforts to ensure that members
of the EC agree to abide by the same obligations of confidentiality as apply to
Clinical Study Site under this Agreement.

 

10.             MATERIALS

 

10.1.                     Sponsor will provide the Study Drug. The Clinical
Study Sites will provide Materials derived from study subjects enrolled in the
study to Nordic Bioscience. The term “Materials” shall include reagents and
materials derived from study subjects enrolled in the Study, including blood,
sera, and other biological materials. The Clinical Study Site shall use the
Study Drug, and any comparator products

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

provided in connection with the Study, solely for the purpose of properly
completing the Study and shall maintain all Study Drug and any comparator
products in a locked, secured area at all times. Only those persons who are
under the Principal Investigator’s, or Principal Investigators’ direct control
and who will be using the Study Drug (and any comparator products) or Materials
for the Study shall have access to the Study Drug (and any comparator products)
or Materials. Upon termination or completion of the Study, all unused Study Drug
and comparator products and all Materials shall be returned to Nordic Bioscience
or at Nordic Bioscience’s sole option, destroyed.

 

11.             CONFORMANCE WITH LAW AND ACCEPTED PRACTICE

 

11.1.                     The Clinical Study Sites and Principal Investigators
shall perform the Study in strict accordance with the protocol, and any
subsequent amendments thereto, applicable federal, state, and local laws,
regulations and guidelines, good clinical practices (“GCP”), and instructions
provided by Nordic Bioscience.  The Clinical Study Sites and Principal
Investigators shall permit Nordic Bioscience and agencies such as the FDA to
inspect Study records including the Subjects’ medical records. The subject
informed consent form signed by the Subjects shall provide for access to the
Subjects’ medical records by Nordic Bioscience and by agencies such as the FDA.

 

11.2.                     The Principal Investigator will direct and supervise
the Study in accordance with Section 1. Nordic Bioscience and Sponsor shall have
the right to (a) monitor and audit the activities of the Principal Investigator
and Principal Investigators in the conduct of the Study, and (b) monitor and
audit the collection of data from the Study.

 

11.3.                     The Clinical Study Sites and Principal Investigators
shall retain all records from the Study for the time required by applicable
regulations and at the sole expense of Clinical Study Sites and/or the Principal
Investigator, and to allow for direct access by the applicable government
agencies and representatives of Nordic Bioscience of these records, including
the study subjects’ medical records.

 

11.4.                     Each of the Clinical Study Sites and Principal
Investigators hereby represent and warrant that neither the Clinical Study
Sites, the Principal Investigators nor any of the Clinical Study Sites’ agents
or employees rendering services in connection with the Study is presently: 
(1) the subject of a debarment action or is debarred pursuant to the Generic
Drug Enforcement Act of 1992; (2) the subject of a disqualification proceeding
or is disqualified as a clinical investigator pursuant to 21 C.F.R. § 312.70; or
(3) the subject of an exclusion proceeding or excluded from participation in any
federal health care program under 42 C.F.R. Part 1001 et seq.  Clinical Study
Sites shall notify Nordic Bioscience immediately upon any inquiry concerning, or
the commencement of any such proceeding concerning Clinical Study Sites,
Principal Investigators or any such agent or employee.

 

12.             INDEMNIFICATION

 

12.1.                     Pursuant to a separate indemnity letter in the form of
Exhibit B, the Sponsor shall provide indemnification to the Clinical Study
Sites, the Principal Investigators and any agents and employees of the Clinical
Study Sites from any liabilities, claims, actions or suits for personal injury
or death directly arising out of the administration or use of the Study Drug
during the Study.

 

12.2.                     The Clinical Study Sites and Principal Investigators
shall defend, indemnify and hold harmless Nordic Bioscience, Sponsor and any
agents and employees of Nordic Bioscience and Sponsor from any liabilities,
claims, actions or suits for personal injury or death directly arising from the
negligence or willful misconduct of the Clinical Study Sites, Principal
Investigators or their representatives.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

13.                               STUDY SUBJECT INJURY

 

If a study subject experiences an adverse reaction to the Study Drug, Sponsor
shall provide reimbursement for reasonable and necessary medical expenses
incurred by the study subject for the treatment of these adverse reactions
pursuant to the separate indemnity letter in the form of Exhibit B.  Neither
Nordic Bioscience nor Sponsor will be responsible for any adverse reactions,
which are the result of the negligence or misconduct of the Clinical Study
Sites, Principal Investigators or any of their representatives.

 

14.             TERM; TERMINATION

 

14.1.                     This Agreement shall commence on the date of signature
of this Agreement and shall continue until delivery of the final validated Case
Report Forms. The completion date is dependent on the delivery to the Clinical
Study Sites by Nordic Bioscience of all supplies to be provided by Nordic
Bioscience and necessary to the conduct of the Study. Any delay due to the
failure of supply by Nordic Bioscience, shall be added to the term of the Study.
Clinical Study Sites shall have the right to extend the Agreement should there
be any delay due to the failure of the supply by Nordic Bioscience.

 

14.2.                     This Agreement may be terminated:

 

14.2.1.                by a Clinical Study Site upon thirty (30) days’ prior
written notice only for serious causes resulting in the material breach by
Nordic Bioscience of its obligations to such Clinical Trial Site and only if not
cured in a timely manner using reasonable commercial efforts;

 

14.2.2.                by Nordic Bioscience immediately upon written notice;

 

14.2.3.                by either a Clinical Study Sites or Nordic Bioscience
immediately if the applicable Principal Investigator is unable to continue to
serve and a successor acceptable to both the Clinical Study Site and Nordic
Bioscience is not available; or

 

14.2.4.                upon the occurrence of an event qualifying as a
termination event as described in the Protocol.

 

14.3.                     Upon the effective date of termination, the applicable
Clinical Study Site(s) shall conduct an accounting, which is subject to
verification by Nordic Bioscience.  Within thirty (30) days after Nordic
Bioscience’s receipt of adequate documentation, Nordic Bioscience will make
payment to the applicable Clinical Study Site(s) unless Nordic Bioscience
objects to any charge, in which case, the parties shall use best efforts to
resolve expeditiously any disagreement.  The payments made by Nordic Bioscience
subject to this Section 14.3, will be for:

 

14.3.1.                all services properly rendered and monies properly
expended by the Clinical Study Site prior to the date of termination and not yet
paid for; and

 

14.3.2.                any reasonable non-cancelable obligations properly
incurred for the Study by the Clinical Study Site prior to the effective date of
termination.

 

14.3.3.                The Clinical Study Site shall credit or return to Nordic
Bioscience any funds not expended by the Clinical Study Site for the Study prior
to the effective termination date.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

14.4.                     Immediately upon receipt of a notice of termination,
the Principal Investigator shall stop enrolling study subjects into the Study
and shall cease conducting procedures on study subjects already enrolled in the
Study as directed by Nordic Bioscience, to the extent medically permissible and
appropriate.

 

14.5.                     Termination of this Agreement by Nordic Bioscience or
the Clinical Study Sites shall not affect the rights and obligations of the
parties accrued prior to the effective date of the termination. The rights and
duties under Sections 3, 5, 6, 7, 8, 10, 11, 12, 14, 15, 17 and 18 of this
Agreement survive the termination of this Agreement.

 

14.6.                     If this Agreement is terminated prior to completion of
the Study, the Clinical Study Sites shall furnish Nordic Bioscience an
acceptable investigator’s report for the Study.

 

15.             MISCELLANEOUS

 

This Agreement and the Protocol may only be amended by the mutual written
consent of the parties to this Agreement. This Agreement represents the entire
understanding of the parties with respect to the subject matter of this
Agreement. In the event of any inconsistency between this Agreement and the
Protocol, the terms of this Agreement shall govern. The invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of any other term or provision of this Agreement. No
waiver of any term, provision or condition of this Agreement in any instance
shall be considered to be a continuing waiver of the same term, provision or
condition, or of any other term, provision or condition of this Agreement.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original and all of which together shall be one document binding on all the
parties even though each of the parties may have signed different counterparts.
This Agreement shall also be considered executed by the parties upon receipt by
Nordic Bioscience by facsimile transmission of the counterparts signed by all
the parties.  This Agreement shall be interpreted under the laws of the state or
province and country in which the applicable Clinical Study Site conducts the
Study.

 

15A.  ASSIGNMENT

 

Neither CCBR nor a Clinical Study Site nor a Principal Investigator may assign
or transfer any rights or obligations under this Agreement without the written
consent of Nordic Bioscience.  Upon Nordic Bioscience’s or Sponsor’s request,
CCBR may assign this Agreement to Nordic Bioscience or to Sponsor or to a third
party, and thereafter CCBR shall not have any obligations or liabilities under
this Agreement, and CCBR shall obtain from each Clinical Study Site such
Clinical Study Site’s prior consent to such an assignment.  Each affected
Clinical Study Site will be given prompt notice of such assignment by the
assignee.

 

16.             ACKNOWLEDGEMENT OF PRINCIPAL INVESTIGATORS

 

CCBR shall obtain an executed Acknowledgement of Obligations from each Clinical
Investigator, including each Principal Investigator, participating in the Study
under this Agreement, in the form of Exhibit A hereto, prior to the date that
any such Clinical Investigator shall commence performing services for the
Study.  “Clinical Investigator” means a listed or identified investigator or
subinvestigator for the Study who is directly involved in the treatment or
evaluation of research subjects and such investigator’s spouse and each
dependent child of such investigator.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

17.                               FINANCIAL DISCLOSURE

 

The Clinical Study Sites agrees that, for each listed or identified Clinical
Investigator who is directly involved in the treatment or evaluation of research
subjects, shall return to Nordic Bioscience a financial disclosure form that has
been completed and signed by such Clinical Investigator, which shall disclose
any applicable interests held by those investigators or subinvestigators or
their spouses or dependent children. The Clinical Study Sites shall ensure that
all such forms are promptly updated as needed to maintain their accuracy and
completeness during the Study and for one year after its completion. The
Clinical Study Sites agrees that the completed forms may be subject to review by
governmental or regulatory agencies, Nordic Bioscience and their agents, and the
Clinical Study Sites consents to such review. The Clinical Study Sites further
consents to the transfer of its financial disclosure data to Nordic Bioscience
country of origin, and to the United States of America (“U.S.”) if the Clinical
Study Sites is outside of the U.S., even though data protection may not exist or
be as developed in those countries as in the Clinical Study Site’s own country.

 

18.             ELECTRONIC RECORDS

 

If the data produced by the Clinical Study Sites will be used in support of an
application to the United States Food and Drug Administration (“FDA”) and if the
Clinical Study Sites uses electronic systems for creating, modifying,
maintaining, archiving, retrieving or transmitting any records that are required
by, or subject to inspection by, the FDA, including, but not limited to, CRFs,
medical records, informed consent forms, test results, or other source
documents, then the Clinical Study Sites warrants that its systems for such
electronic records are in compliance with Section 21 of the United States Code
of Federal Regulations, Part 11. The Clinical Study Sites further warrants that,
in order to comply with Part 11, it will not use any electronic signatures on
any documents required by, submitted to, or supporting a submission to the FDA
unless it has certified to the FDA that it intends such electronic signatures to
be the legally binding equivalent of a hand-written signature.

 

19.  SPONSOR AS THIRD PARTY BENEFICIARY OF CERTAIN PROVISIONS

 

It is understood and agreed that Sponsor is a third party beneficiary of
Sections 3, 5, 6, 7, 11 and 12 of this Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first above.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S  

CENTER FOR CLINICAL AND BASIC RESEARCH A/S, on behalf of itself and each of the
Clinical Study Sites  

 

 

 

Hans Chr. Hoeck , MD, CEO

Bente Riis, MD, CEO

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PRINCIPAL INVESTIGATOR’s ACKNOWLEDGEMENT OF OBLIGATIONS

 

The undersigned Clinical Investigator acknowledges and agrees that I and Center
for Clinical and Basic Research, Denmark have entered into a Clinical Trial
Agreement with Nordic Bioscience A/S representing the interests of Radius
Health, Inc. to perform the clinical study under Protocol No. BA058-05-007:

 

“A Randomized, Double-Blind, Placebo Controlled, Phase 2 Study of BA058
Administered as a Coated Transdermal Microarray Delivery System (BA058
Transdermal) in Healthy Postmenopausal Women with Osteoporosis”

 

I agree that Center for Clinical and Basic Research, Denmark was authorized to
enter into the Agreement on my behalf.

 

My payment for my involvement in the trial will not in any way be dependant of
the outcome of the trial. I will not be paid bonuses or the like in case of
positive or negative results. I (including for purposes of this paragraph my
spouse and my dependent children, in each case to the extent applicable) do not
own nor shall I become entitled to own any of the Radius Health, Inc. securities
that are subject to the certain Stock Issuance Agreement entered into between
Radius Health, Inc. and Nordic Bioscience A/S or to otherwise receive any
compensation or other benefit from such Radius Health, Inc. securities or the
proceeds of such Radius Health, Inc. securities.

 

I will, prior to shipment of clinical supplies to my Clinical Study Site provide
Nordic Bioscience with all original documentation necessary for submission to
regulatory authorities, including the U.S. Food & Drug Administration, including
a completed and signed FDA Form 3455 and Form 1572.

 

I agree to comply with all the terms and conditions set forth in the Protocol
and in the Agreement and to be responsible for assuring that any investigators
and study staff under their direct supervision performing work for the Study
contemplated by the Agreement and the Protocol similarly comply with the terms
and conditions contained therein.

 

NAME AND ADDRESS OF PI

 

 

 

Date:

 

 

 

 

 

Sign:

 

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Attachment K

 

Indemnity Letter Template

 

[RADIUS HEALTH, INC. LETTERHEAD]

 

[Name of Clinical Study Site]

 

[Address]

 

[City, State, Country]

 

CCBR-Ballerup, Ballerup Byvej 222, DK-2750 Ballerup, Denmark

 

CCBR-Ålborg, Hobrovej 42D, DK-9000 Ålborg, Denmark

 

CCBR-Vejle, Orla Lehmannsgade 1, DK-7100 Vejle

 

CCBR-Tallinn, Pärna 4, 10128 Tallinn, Estonia

 

CCBR-Warsaw, Al. Dzieci Polskich PL04-730 Warsaw

 

CCBR-Lodz, Lodzkie Centrum Osteoporozy, Al. Pilsudskiego 9, PL90-368 Lodz

 

CCBR Hong Kong, Center for Health and Medical Research, Hong Kong, 6 Floor,
Tower II, New World Tower, 18 Queen’s Road Central, Hong Kong

 

[Add backup sites?]

 

Re:  Clinical Trial No. BA058-05-007 (the “Study”) Risk Allocation

 

Dear Ladies and Gentlemen:

 

This letter is delivered to you pursuant to Section 13 of the certain Clinical
Trial Agreement dated                  , 2012 among Center for Clinical and
Basic Research A/S (“CCBR”) on behalf of itself and its affiliates
CCBR-Ballerup, CCBR-Ålborg, CCBR-Vejle, CCBR-Tallinn, CCBR-Warsaw, CCBR Lodz and
CCBR Hong Kong and Nordic Bioscience (“Nordic Bioscience”), representing the
interests of Radius Health, Inc. (“Radius”) (the “Agreement”).  Capitalized
terms used in this letter and not defined in this letter are used with the
Agreement.  The Agreement concerns the performance of the Study in accordance
with Radius Protocol No. BA058-05-007 “A Randomized, Double-Blind, Placebo
Controlled, Phase 2 Study of BA058 Administered as a Coated Transdermal
Microarray Delivery System (BA058 Transdermal) in Healthy Postmenopausal Women
with Osteoporosis”  (the “Protocol”).

 

1.              Subject to Paragraph 3, Radius hereby agrees to defend,
indemnify and hold harmless [CLINICAL STUDY SITE NAME] (“Clinical Study Site”),
including its officers and administrators, employees and agents,

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

including the Principal Investigator and his/her co-investigators and assistants
in the Study (collectively, “Indemnitees”) from and against any and all damages,
suits, judgments, and liabilities (including expenses and reasonable attorneys’
fees) (collectively, “Losses”) arising from or related to any third party claims
of injury, illness or adverse side effects to a patient in the Study that are
attributable to the Study Drug.  The indemnification obligation set forth in
this Paragraph 1 shall not apply in the event and to the extent that:  (a) such
Loss(es) arose as a result of intentional misconduct or negligence by
Indemnitees; or (b) the Principal Investigator and those assisting him/her did
not adhere to the terms of the Protocol and to Radius’ written instructions
relative to the use of Study Drug or failed to employ reasonable care in the
conduct of the Study in conformity with the generally accepted standards of the
medical community or violated any applicable laws or regulations in any material
respect.  For purposes of this Paragraph 1, a violation shall be deemed
“material” if it adversely affects the safety, health or welfare of Study
subjects.

 

2.              In the event a patient participating in the Study suffers an
illness or injury which the Principal Investigator and Radius reasonably
determine to be an adverse reaction directly associated with the Study Drug, and
not due to a reason other than the Study Drug, then subject to the provisions of
Paragraph 3, Radius shall pay all necessary and reasonable medical and hospital
expenses directly associated with the medical treatment of such adverse reaction
which are in excess of that portion covered by the patient’s own insurance or
other insurance, or third-party payment programs.  In the event diagnostic
procedures are required to determine the etiology of the patient’s symptoms,
Radius shall pay the reasonable expense of such diagnostic work-up without
regard to the final diagnosis, so long as Radius agrees to the need for the
diagnostic work-up but Radius shall not be responsible for expenses connected
with the subsequent treatment of the patient if the work-up establishes that the
patient’s symptomology is not related to the administration of the Study Drug. 
Payments under this Paragraph 2 shall be in addition to any payments specified
in Paragraph 1.

 

3.              To receive the benefit of Paragraph 1 or Paragraph 2, the
appropriate personnel at Clinical Study Site must (a) promptly notify Nordic
Bioscience and Sponsor in writing of any claim of injury, illness, adverse side
effects or adverse reaction to the Study Drug; provided, that failure to give
such notice shall not relieve Radius of its obligations under Paragraph 1 or
Paragraph 2 except where, and solely to the extent that, such failure actually
and materially prejudices the rights of Radius; (b) tender to Radius (and its
insurer) full authority to defend or settle the claim or suit; provided that no
settlement requiring any admission by an Indemnitee or that imposes any
obligation on an Indemnitee shall be made without the Indemnitee’s consent; and
(c) cooperate fully with Radius in its handling of such claim or suit.  A
Clinical Study Site’s failure to perform its obligations under this Paragraph 3
shall relieve Radius of its obligations under Paragraphs 1 and 2. [Radius will
reimburse Indemnitees for all reasonable expenses incurred at Radius’ request in
connection with this Paragraph 3 except to the extent and in the proportion that
Indemnitees are responsible under Paragraph 1].

 

4.              Any notice to Radius shall be in writing and shall be deemed
given to Radius when delivered by hand or sent by internationally recognized
overnight courier (such mailed or courier notice to be effective on the date
which is two (2) business days after the date of mailing) or sent by facsimile
(such notice sent by telefax to be effective one (1) business day after sending,
if immediately confirmed by overnight courier as aforesaid), in each case
addressed to the following addresses: Radius Health, Inc., 201 Broadway,
6th Floor, Cambridge, MA 02139 USA Attn: [              ], Fax No.:
01.617.551.4701; Phone No.: 01.617.444.1834.

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this letter intending it to
take effect as of                       , 2010.

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

 

 

Name, Title

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Study Protocol

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Execution Copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 1 TO WORK STATEMENT NB-2

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-2 under the Agreement (“Work Statement NB-2”) as of February 21,
2012 (“Effective Date”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 1 to Work Statement NB-2 (“Amendment No. 1”)
effective as of November 6, 2013 (“Amendment Date”). Capitalized terms used in
this Amendment No. 1 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-2.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 1, the parties agree as follows:

 

1. Addition of Antibody Surveillance Program (a) At Radius’ request, NB will
initiate an antibody surveillance program at CCBR and non-CCBR sites to monitor
any patients with positive antibodies in the clinical study that is the subject
of Work Statement NB-2 (collectively, “Ab Services”). Radius wishes to provide
for payment to NB for these Ab Services under Work Statement NB-2.

 

(b)  The NB representations and warranties set forth in Sections 8.2, 8.3, 8.5
and 8.6(ii) of the Agreement shall apply to the personnel, including Clinical
Investigators, that perform the Ab Services.  NB shall be responsible for
securing the applicable representations and warranties from these clinical study
sites and personnel, including Clinical Investigators.

 

(c) A new section at the bottom Attachment B to Work Statement NB-2 (Budgets,
Fees, Pass-through Costs, and Payment Schedule*) is hereby amended to read in
full as follows:

 

“Antibody — BA058-05-007

 

Cost Proposal 08 October 2013

 

Sponsor:

 

RADIUS

 

 

Protocol ID:

 

Antibody - BA058-05-007

 

 

Development Phase:

 

N/A

 

 

Disease:

 

Osteoporosis

 

 

Nordic Start Study Activity

 

1-Jun-13

 

 

Expected Date of first follow up patient first visit

 

20-Nov-13

 

Based on FPLT 20-MAR-2013

Expected Date of last follow up patient first visit

 

31-Dec-13

 

Based on LPLT 31-JUN-2013

Expected Date of last follow up patient last visit

 

1-Jul-14

 

Based on Last FUP last visit 6 months after Last FUP first vist

Expected Length of total Follow-up period (months):

 

12

 

 

 

 

 

 

 

Duration of Nordic Involvement

 

13

 

 

Number of visits per patient:

 

2

 

Estimated 2 extra samples per positive patient up to a period of 12 months after
last study drug.

Number of Countries:

 

4

 

 

 

 

 

 

 

Number of Sites:

 

9

 

 

 

1

--------------------------------------------------------------------------------


 

Total Budget

 

EURO

 

 

Clinic Fee

 

€40 per scheduled visit; €96 per unscheduled visit

 

All visits unsheduled

CRO Activities (Nordic Bioscience)

 

19,630

 

Period until LPLV in 005 is partly covered in existing work orders. Only extra
is increased study and site management and pharmacovigilance

 

 

 

 

 

Central Lab Fee (Synarc Lab)

 

€26.40 per sample per patient

 

Shipment not included. Shipment be invoiced as pass through. Estimated to be
4.000 Euro

 

 

 

 

 

EDC system

 

0

 

Not applicable

 

Pass through Cost

 

EURO

 

 

Translation

 

Not included

 

 

Investigator Meeting

 

Not included

 

 

Lab shipments

 

Not included

 

 

Submission to EC and CA

 

Not included

 

 

EDC system

 

Not included

 

 

Data Monitoring Committe

 

Not included

 

 

Patient insurrance

 

Not included

 

 

Annual reports to the FDA

 

Not included

 

 

External advisory Board

 

Not included

 

 

Statistical Data analysis and Clinical Study Report

 

Not included

 

 

 

The CRO fee is not subject to any adjustment for the number of antibody positive
patients. The Clinic Fee and Central Lab Fee will be adjusted to reflect the
actual number of antibody positive patients and visits completed for
surveillance activities. The Central Lab Fee will be adjusted on a pro rata
basis based on the number of samples per antibody positive patient.

 

The purchase price for the Ab Services shall be paid solely in cash as follows:

 

(a)  The CRO fee shall be paid in fixed monthly installments over the expected
13 month period of delivery of the Ab Services commencing June 1, 2013 with an
expected last patient, last follow-up visit of July 1, 2015 equal to €1,510 per
month.

 

(b) The Clinic fee shall be paid as clinic visits and procedures are performed
based on a scheduled visit fee of €40 and an unscheduled visit fee of €96.

 

(c) The Central Lab Fee shall be paid as clinic visits and procedures are
performed based on €26.40 per sample per antibody positive patient.

 

(d) Shipping shall be paid as a pass-through costs as incurred.

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 3, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-2 are hereby ratified and confirmed and shall remain in full

 

2

--------------------------------------------------------------------------------


 

force and effect.  The term “Work Statement NB-2”, as used in the Agreement,
shall henceforth be deemed to be a reference to Work Statement NB-2 as amended
by this Amendment No. 1.

 

3.  General.  This Amendment No. 1 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument

 

[remainder of this page intentionally left blank - signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 1 to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Amendment No. 1 under seal as of the Amendment Date.

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL
DEVELOPMENT VII A/S

 

 

 

/s/ B. Nicholas Harvey

 

/s/ Bente Juel Riis

By: B.N. Harvey

 

By: Bente Juel Riis

Title: CFO

 

Title: CEO

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President

 

Attn: Clinical Trial Leader & Medical Advisor / Clinical Studies

Phone: 01.617.444.1834

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

--------------------------------------------------------------------------------
